Reynolds Blue Chip Fund The long-term strategy of the Reynolds Blue Chip Growth Fund is to emphasize investment in blue chip growth companies. In the long-term these companies build value as their earnings grow. This growth in value should ultimately be recognized in higher stock prices for these companies. Reynolds Blue Chip Growth Fund Reynolds Opportunity Fund Reynolds Fund Performance Discussion & Analysis For our latest market comments, please see the latest Annual Report Portfolio Manager Frederick L. Reynolds Investment Objective Seeking Long-term Capital Appreciation. General Category: Equity Minimum Investment Symbol: RBCGX Initial: $1000 Inception Date: 8/12/88 Subsequent: $100 Net Assets in Millions: $33.1 Initial IRA: $1000 ( as of 06/30/09) Subsequent IRA: $100 Automatic Investment Plan: $50 Performance Data Average Annual Total Return (as of 7/31/09) Return Year to Date +19.85% 1 Year +16.32% 3 Year +9.13% 5 Year +6.68% 10 Year (3.50)% Life of Fund +7.13% Average Annual Total Return Cumulative Total Return (as of 06/30/09) (as of 06/30/09) Return Return 1 Year +7.51% 1 Year +7.51% 3 Year +4.68% 3 Year +14.72% 5 Year +2.14% 5 Year +11.14% 10 Year (4.69)% 10 Year (38.15)% Life of Fund +6.76% Life of Fund +292.10% Calendar Year End Data Year Total Return (5.09)% +8.29% +1.37% (3.33)% (1.43)% +41.8% (36.6)% (29.0)% (31.8)% +50.9% Capital Gains 0 0 0 0 0 0 0 0 0 0.0052 Dividends 0 0.2104 0 0 0 0 0 0 0 0 Total Assets ($millions) $21.4 $25.5 $34.4 $49.3 $90.1 $125.0 $88.7 $196.1 $397.7 $589.7 Value $10,000 $35,363 $37,258 $34,405 $33,940 $35,109 $35,619 $25,115 $39,589 $55,742 $81,754 invested on 8/12/88 Operations Data Front end Load: None Redemption Fee: None Expense Ratio 1 (after reimbursement) : 2.00% Expense Ratio 1 (before reimbursement) : 3.11% (as of 03/31/09) Asset Allocation Date 06/30/09 03/31/09 12/31/08 09/30/08 06/30/08 Equities 77.44% 47.06% 0.00% 0.57% 0.76 % Preferred Stock 0.00% 0.00% 0.00% 0.00% 0.00 % Cash 22.56% 52.94% 100.00% 99.43% 99.24% Turnover Rate : 258% (as of 03/31/09) Top Ten Investment Holdings Top Ten Industry Weightings (as of 06/30/09) (as of 06/30/09) Google Inc. 4.46% Internet Software & Services 7.76% Apple Inc. 3.49% Oil, Gas & Consumable Fuels 6.41% Research In Motion Ltd. 1.74% Specialty Retail 4.83% Baidu, Inc. SP-ADR 1.55% Computers & Peripherals 4.75% Microsoft Corp. 1.15% Communications Equipment 4.75% OfficeMax Inc. 1.03% Metals & Mining 4.46% Cott Corp. 0.97% Hotels, Restaurants & Leisure 4.17% Office Depot, Inc. 0.95% Software 3.48% McDonald's Corp. 0.87% Energy Equipment & Services 3.35% EnCana Corp. 0.82% Machinery 2.98% 1 The Adviser has undertaken to reimburse the Fund to the extent that the aggregate annual operating expenses, including investment advisory fees and administration fees but excluding interest, taxes, brokerage commissions and other costs incurred in connection with the purchase or sale of portfolio securities, and extraordinary items, exceed that percentage of the average net assets of the Fund for the year, as determined by valuations made as of the close of each business day of the year, which is the most restrictive percentage provided by the state laws of the various states in which the shares of the Fund are qualified for sale or, if the states in which the shares of the Fund are qualified for sale impose no such restrictions, 2%. As of the date hereof, no such state law provision was applicable to the Fund. The Fund monitors its expense ratio on a monthly basis. If the accrued amount of the expenses of the Fund exceeds the expense limitation, the Fund creates an account receivable from the Adviser for the amount of such excess. The above expense ratios are presented before and after this expense reimbursement agreement. Refer to the current Prospectus and Statement of Additional Information for other historical performance information. Past performance is not a guarantee of future performance. Investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. BACK TO TOP
